Title: From James Madison to Richard Cutts, 6 December 1817
From: Madison, James
To: Cutts, Richard


Dear Sir
Decr. 6. 1817
I must ask the favor of you to have the inclosed letters forwarded from the Dept. of State. I know not whether Mr. Brent or Mr. Purviance be the most proper hand to commit it to. Mrs. M. intended to accompany this with a letter to her Sister; but puts of[f] writing till the next mail, having nothing more to say now than this will say, that we are well and that you all enjoy affectionate wishes. Yrs.
James Madison
